DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Status of Claims
3.	Claims 1 and 3-15 are pending in this application.  
	Claims 1 and 12 are currently amended.

	Claim 2 is cancelled.

	

Response to Arguments

Applicant’s Applicant’s arguments, see Remarks, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1 and 3-15 under Nakahara (US PG. Pub. 2012/0268783 A1) in view of Wang (US PG. Pub. 2015/0012613 A1) have been fully considered and (US PG. Pub. 2017/0316112 A1).

Specifically, on page 9 of the remarks, applicant’s argue that the combination of Nakahara in view of Wang fails to disclose “automatically select a second external information processing apparatus including a third processor as a duplication source from a plurality of external information processing apparatuses different from the first external information processing apparatus based on a predetermined selection condition” as now amended and recited in independent claims 1 and 12. The Examiner respectfully agrees, however the newly added prior art of Qian (US PG. Pub. 2017/0316112 A1) teaches the amended limitations as described in the updated rejection below.

Allowable Subject Matter
6.	Claim(s) 10, 11 and 14 is/are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Regarding Claim 10, the claimed limitations “transmit the extracted setting to the first information processing apparatus, the first information processing apparatus is (US PG. Pub. 2012/0268783 A1) teaches an image forming apparatus compares device identification information acquired from XML setting information received from a connected device with device identification information of the image forming apparatus, and determines an import level based on a comparison result.  The image forming apparatus extracts a setting according to the import level using each module of a plurality of applications for the image forming apparatus, and stores the extracted setting in a storage that is used for control performed in each application.  The device identification information that determines the import level includes at least one of firmware version, destination information, user editing information, accessory connection information, and license information, in addition to model management number and machine body management number.
However, Nakahara does not remedy the deficiencies as claimed because the claimed invention requires “and duplicate the setting to the first information processing apparatus; and the second information processing apparatus is connected to the duplication processing apparatus via the communication line, and the second information processing apparatus includes a third processor programed to transmit the configuration and the extracted setting of the second information processing apparatus”.
Therefore, the limitations(s) and combinations in the claims thereof, were not found in the prior art.

8.	Caims 11 and 14 are dependent on claim 10 and are therefore allowed, respectively.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 3-9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US PG. Pub. 2012/0268783 A1) in view of Qian (US PG. Pub. 2017/0316112 A1).


	Referring to Claim 1, Nakahara teaches a duplication processing apparatus (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002) comprising:

extract a setting to be duplicated from the selected second external information processing apparatus to the first external information processing apparatus based on a configuration (See Nakahara, Sect. [0053], In FIG. 15, step S1501, the system 
initializes the policy DB 310.  In step S1502, the system determines an export level in response to a user's instruction.  More specifically, the system enables a user to select a desired one of different model oriented/same model oriented/backup re-storage with respect to the usage of the setting information to be exported, and determines the export level based on the user's selection) and a setting of the first external information processing apparatus and a configuration and the setting of the selected second external information processing apparatus (See Nakahara, Claim 2, a second determination unit configured to determine an export level based on an input by a user, and a writing unit configured to extract a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.);
transmit the extracted setting to the first external information processing apparatus (See Nakahara, Sect. [0061]-[0062], the setting management module 309 transmits an import level calculated based on the information described in the XML to each application 402. Each application 402 extracts its own data from the policy DB 301, and compares the notified level with level information included in the meta-information described for each internal key of the policy DB 301.  As a result, the writable one is written to a storage 403 (e.g., 315, 317, and 319 illustrated in FIG. 3) that stores settings to be uses in actual controls.).

Nakahara fails to explicitly teach 



automatically select a second external information processing apparatus including a third processor as a duplication source from a plurality of external information processing apparatuses different from the first external information processing apparatus based on a predetermined selection condition.

However, Qian teaches 

a first processor programmed to (See Qian, Fig. 4, Memory 20), in response to receiving a setting duplication request from a first external information processing apparatus including a second processor (See Sect. [0089]-[0090], As shown in FIG. 4, the system includes a processor 10 and a memory 20.  The memory 20 includes a plurality of program instructions.  The memory 20 is connected with the processor 10.  The processor is configured to execute the program instructions stored inside the memory 20.  All of the modules 100, 200, 300, 400, 500, 600, 700, and 800 and units 202, 204, and 206 as introduced below, are program instructions executable by the processor 10 to perform corresponding functions.  The system includes the following components… A detecting and storing module 100 is configured to acquire a content with a backend and to store the content in a designated folder, after the mobile device detects that a user operates to duplicate the content.).

automatically select a second external information processing apparatus including a third processor as a duplication source from a plurality of external information processing apparatuses different from the first external information processing apparatus based on a predetermined selection condition (See Qian, Fig. 2,Abstract, Sect. [0066], [0076], the user duplicates an interesting content when browsing the interesting content in the mobile terminal.  The mobile terminal records the content duplicated by the user in the backend.  The backend creates a new folder for storing contents duplicated by the user.  When the user performs a duplication operation each time, the duplicated content is recorded in the designated folder synchronously…in a specific implementation, when the user clicks the search box of the search program, records of contents which were duplicated by the user are displayed.  The contents which were duplicated before are sorted by time in sequential order.  The user can select to only retain a record of a latest duplication.  As shown in FIG. 2, when the user clicks the search box, AAA, BBB, CCC, and so on are displayed below the search box in the list from top to bottom.  AAA, BBB, CCC, and so on are contents which were duplicated in the designated folder by the user before.  AAA is a content of a latest duplication.  The backend transmits a content required to be searched and a command for performing a search to all the applications.).

(See Sect. [0005] of the Qian reference). Therefore, it would have been obvious to combine Nakahara and Qian to obtain the invention as specified in claim 1.


	Referring to Claim 3, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the predetermined selection condition (See Nakahara, Fig. 15, Step S1502, Sect. [0102] lines 4-9, in step S1502 a user's instruction which enables a user to select a desired second device with respect to the usage of the setting information to be exported) includes a condition that the second external information (See Nakahara, Claim 2, based on the user's selection, a second determination unit determines an export level based on an input by a user, and a writing unit extracts a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.), the setting, and history which are similar to the configuration, the setting, and history of the first external information processing apparatus, respectively (See Nakahara, Fig. 8, Sect. [0073], In step S802, the import service system stores an XML file.  In step S803, the import service system parses the content of the XML file and performs secondary storage processing for writing the parsed data in the policy DB.  Subsequently, in step S804, the import service system determines an import level with reference to additional information of the receive XML file and information relating to the apparatus that is currently performing the import operation.  Subsequently, in step S805, the import service system outputs an import instruction together with the determined import level to each module (see 402).  Then, in step S806, the import service system performs a storage (see 403) reflection work for actual use in various control operations of the apparatus.).

	Referring to Claim 4, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the predetermined selection condition includes a setting not to be duplicated (See Nakahara, Sect. [0051] lines 1-4, if there is any setting item that has not been reflected (i.e. duplicated) in the policy database, the setting management module 309 register (i.e. includes) the non-reflected setting item in a reflection history).

	Referring to Claim 5, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein 
The predetermined selection condition includes a priority (See Nakahara, Fig. 15, Step S1502, Designate Export Level, Sect. [0102], In step S1502, the system determines an export level in response to a user's instruction, enabling a user to select a desired one of different model oriented/same model oriented/backup re-storage with respect to the usage of the setting information to be exported, and determines the export level based on the user's selection), and 
the processor extracts the setting in accordance with the priority (See Nakahara, Fig. 15, Step S1505, Write Device ID Info to policy DB, Sect. [0103] lines 7-11, the export level is referred to in extracting the necessary setting and writing the extracted setting to the policy DB.  Subsequently, in step S1505, the system extracts device identification information and writes the extracted information to the policy DB.).

Referring to Claim 6, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 5 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein when the processor cannot extract the setting in accordance with the priority, the processor extracts a setting in accordance with a next priority (See Nakahara, Fig. 16, Step S1603, Sect. [0105] lines 1-4, In step S1603, the system determines whether the definition of the setting item to be exported is present in the policy DB 310.  If the definition of the setting item is not present, the system checks the next item.).

	Referring to Claim 7, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 2 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein when the processor cannot refer to at least one of the configuration, the setting, or history of the first external information processing apparatus, the processor excludes the at least one of the configuration, the setting, or the history of the first external information processing apparatus (See Nakahara, Sect. [0051] lines 1-5, if there is any setting item that has not been reflected in the policy database, the setting management module 309 registers the non-reflected setting item in a reflection history) and selects the second external information processing apparatus which is the duplication source (See Nakahara, Fig. 15, Step S1502, Sect. [0102] lines 4-9 and Claim 2, the system in step S1502 determines an export level in response to a user's instruction which enables a user to select a desired second device with respect to the usage of the setting information to be exported;…based on the user's selection, a second determination unit determines an export level based on an input by a user, and a writing unit extracts a required setting according to the determined export level from the setting information included in the storage that is used for control performed in each application, using each module of the plurality of applications, and to write the extracted setting into a database that manages setting information to be exported.).

	Referring to Claim 8, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the processor extracts a predetermined setting as the setting to be duplicated to for the first external information processing apparatus (See Nakahara, Sect. [0053] lines 1-4, import modules (i.e. Items 314, 316, 318) extract a part of the setting information that is finally required in an import file.  The extracted setting information is reflected in the image forming apparatus.).
	
Referring to Claim 9, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 3 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the processor refers to the history of the second external information processing apparatus, and when a use frequency of a predetermined configuration is (See Nakahara, Sect. [0070] lines 1-4, an Import Level 704 is static meta-information to which 2-bit data is assigned so that four types 0 to 3 can be defined.  For example, the type "0" indicates that the import/export is disabled. Therefore, extraction is disabled).

	Referring to Claim 12, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Nakahara, Fig. 1, CPU (1) 108, Sect. [0040], The main controller 100 includes a central processing unit (CPU) (1) 108 that can execute software stored in a flash read only memory (FLASH ROM) 110 or in a hard disk drive (HDD) 111.  The CPU (1) 108 can control various operations to be performed by respective devices connected to a system bus 115.  The FLASH ROM 110 or the HDD 111 is usable as a storage region that can store programs, image data, and user setting data.  A random access memory (RAM) (1) 109 is functionally operable as a main memory or a work area for the CPU (1) 108.) and various memories stored therein.

Referring to Claim 13, the combination of Nakahara in view of Qian teaches the duplication processing apparatus according to claim 1 (See Nakahara, Fig. 1, Management Target Device 005 to include Image Forming Apparatuses 001 and 002), wherein the setting duplication request is transmitted in response to the first information processing apparatus detecting an event for changing the configuration of (See Nakahara, Sect. [0044], After the memory image processing unit 123 completes the image processing on the image loaded on the RAM (2) 118, the CPU (2) 117 transmits the processed image to the storage apparatus 110 or 111 of the main controller 100 via the bus bridge 116.  Further, the CPU (2) 117 can read an image from the storage apparatus 110 or 111 of the main controller 100 via the bus bridge 116 and load the read image into the RAM (2) 118.  Further, the CPU (2) 117 can output the read image to the printing unit 106 via a printer image processing unit 122.).

Referring to Claim 15, arguments analogous to claim 13 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Nakahara, Fig. 1, CPU (1) 108, Sect. [0040], The main controller 100 includes a central processing unit (CPU) (1) 108 that can execute software stored in a flash read only memory (FLASH ROM) 110 or in a hard disk drive (HDD) 111.  The CPU (1) 108 can control various operations to be performed by respective devices connected to a system bus 115.  The FLASH ROM 110 or the HDD 111 is usable as a storage region that can store programs, image data, and user setting data.  A random access memory (RAM) (1) 109 is functionally operable as a main memory or a work area for the CPU (1) 108.) and various memories stored therein.



Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wouhaybi et al. (US PG. Pub. 2020/0310394 A1) discloses Various systems and methods for implementing a software defined industrial system are described herein.  For example, an orchestrated system of distributed nodes may run an application, including modules implemented on the distributed nodes.  In response to a node failing, a module may be redeployed to a replacement node.  In an example, self-descriptive control applications and software modules are provided in the context of orchestratable distributed systems.  The self-descriptive control applications may be executed by an orchestrator or like control device and use a module manifest to generate a control system application.  For example, an edge control node of the industrial system may include a system on a chip including a microcontroller (MCU) to convert IO data.  The system on a chip includes a central processing unit (CPU) in an initial inactive state, which may be changed to an activated state in response an activation signal. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677